Citation Nr: 9927765	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. T.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which awarded an increased rating of 10 
percent for the service-connected lumbosacral strain.


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran contends that his service-connected 
back disability is more than 10 percent disabling.  In 
addition, he contends that the most recent VA examination in 
July 1998 was inadequate.  He also indicated that his back 
disability had worsened since the most recent VA examination 
in that he had a little more pain since that examination.

The veteran testified at the Travel Board hearing in March 
1999 before the undersigning Board Member that he had 
received additional treatment in February 1999 at the VA 
outpatient clinic in Chattanooga.  According to the veteran, 
his VA doctor sent him to the Orthopedics department and they 
took some more x-rays.  The evidence of record does not 
contain VA medical records dated in February 1999.  In 
addition, the veteran testified that he received all of his 
treatment through VA and the claims file contains only a few 
VA outpatient treatment records.  All such records should be 
associated with the veteran's claims file.

In addition to the veteran having indicated that his back 
disability may have worsened since the most recent VA 
examination in July 1998 and that the examination was 
inadequate, the Board finds that another VA examination is 
necessary to distinguish the manifestations of the service-
connected disability from those of any other low back 
disorder of the veteran.  In this regard, the Board notes 
that the veteran was hospitalized in September 1986 for an 
acute prolapsed disc, probably L5-S1.  In a report of 
accidental injury submitted in May 1997, the veteran stated 
that his low back was injured in September 1986 when he 
attempted to assist a fireman with a hose.  The Board also 
notes that arthritis of the lumbosacral spine was found on 
the July 1998 VA examination, but the examiner did not 
address whether the arthritis was etiologically related to 
the service-connected disability.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  In any event, 
the RO should contact the Chattanooga VA 
outpatient clinic and request copies of 
all of the veteran's medical records for 
recent years, to include records of 
treatment in February 1999.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
an examiner with the appropriate 
expertise to determine the current nature 
and severity of the service-connected 
lumbosacral strain.  If possible, the 
veteran should be examined by an examiner 
that has not previously examined the 
veteran.  The veteran's claims file must 
be made available to the examiner for 
review.  All indicated tests and studies, 
to include x-rays of the lumbosacral 
spine, should be conducted and all 
findings should be reported in detail.  
The examiner should determine whether a 
MRI is necessary and, if so, provide the 
veteran with such testing and review the 
results.  The examiner should note all 
range of motion in specific degrees and 
specifically identify any excursion of 
motion accompanied by pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  The functional impairment 
due to pain should be identified.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
should note if there is atrophy, spasm, 
or asymmetry of the musculature of the 
back related to the lumbosacral spine 
disability.  In addition, the examiner 
should note whether there is leaning of 
the whole spine to one side and positive 
Goldthwait's sign.  The examiner should 
also note whether there is loss of 
lateral motion with osteoarthritic 
changes.  The examiner should also 
provide an opinion as to whether any 
arthritis of the lumbosacral spine is 
etiologically related to service or was 
caused or worsened by the service-
connected lumbosacral strain.  To the 
extent possible, the manifestations of 
the service-connected disability should 
be distinguished from those of any other 
low back disorder of the veteran, to 
include any disc disorder to the 
September 1986 injury.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  Then, the RO should review the claims 
file and ensure that all development 
actions have been conducted and completed 
in full.  The RO should undertake any 
other indicated development.  Then, the 
RO should readjudicate the issue on 
appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






